ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Robert Lee Tarver, Jr., was found guilty of murder made capital because the murder was committed during the course of a robbery. § 13A-5^0(a)(2), Code of Alabama 1975. He was sentenced to death. The appellant filed a petition for post-conviction relief pursuant to Rule 32, A.R.Crim.P., attacking his conviction and the sentence of death on several grounds, including ineffective assistance of trial counsel. The trial court found that the appellant’s trial counsel had rendered ineffective assistance at sentencing and ordered that a new sentencing hearing be held. The state appealed from that part of the court’s order granting a new sentencing hearing. The appellant appealed from that part of the court’s order denying the remainder of the allegations raised in his petition. We held that the court erred in granting a new sentencing hearing and we remanded this cause so that the appellant’s petition could be denied in its entirety. State v. Tarver, 629 So.2d 14 (Ala.Cr.App.1993). While this cause was pending on remand, the appellant filed a petition for certiorari review with the Alabama Supreme Court. The Alabama Supreme Court granted certiorari review on July 28, 1993. On December 10, 1993, the writ of certiorari was quashed as having been improvidently granted. Ex parte Tarver, 629 So.2d 14 (Ala.1993). The cause was then restored to this court’s docket.
The trial court has complied with our directions and has denied the appellant’s petition for post-conviction relief in its entirety. The judgment is due to be affirmed.
AFFIRMED.
All the Judges concur.